Citation Nr: 1143515	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 859	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

1.  Entitlement to recognition as the Veteran's surviving spouse at the time of his death. 

2.  Whether the appellant is eligible for VA benefits as the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran was killed during combat engagement with the enemy in Vietnam in September 1967, after having served fewer than two years of active duty.  The appellant is his widow and the mother of his three children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO determination that new and material evidence had not been presented to reopen a previously-denied claim for spousal dependency and indemnity compensation.

The issue of whether the appellant is eligible for VA benefits as the Veteran's surviving spouse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1962, and remained married until his death in September 1967.

2.  The appellant was not at fault at the time of her separation from the Veteran in 1964.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran at the time of his death for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to this appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent there may be any deficiency involving notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the appeal.

Prior denial

In a February 1968 administrative decision, the appellant was denied recognition as the Veteran's surviving spouse, and she was deemed ineligible for dependency and indemnity compensation benefits as a result.  The RO determined that while the Veteran and the appellant were married in 1962, they separated in 1964, and that she had born another man's child in 1967.  The appellant did not appeal this decision and it thus became final one year after she was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Generally, in order to reopen a claim which has previously and finally been denied by VA, the appellant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the present case, however, a statutory change and a quasi-regulatory change since the prior denial have significantly altered the legal framework upon which the appellant's claim must be analyzed.  In particular, effective October 1, 1998, Pub. L. 105-178 expanded eligibility for dependency and indemnity compensation to a surviving spouse of a veteran if that person's subsequent remarriage had been terminated by death or divorce, or if a subsequent relationship had been terminated.  Additionally, subsequent to the prior final February 1968 denial, VA made significant changes to its adjudication manual, M-21, removing the "birth by another" presumption that having a child by someone else indicated lack of continuous cohabitation unless the presumption was rebutted by other evidence.  

Because the adjudicators in 1968 relied upon the "birth by another" presumption in concluding that the appellant had not cohabited continuously with the Veteran prior to his death, and as the newly-submitted evidence of record indicates that the appellant has remarried several times since the death of the Veteran, the Board finds that both changes are potentially pertinent to the pending claim.  Furthermore, both changes are substantive in nature.  Therefore, the appellant's claim will be reviewed on a de novo basis, without the requirement that new and material evidence be submitted.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).

Analysis

Having found that the appellant is entitled to de novo review, the Board may proceed to the merits of the claim.  The appellant seeks recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  The term 'surviving spouse' is defined as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death, and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be 'continuous cohabitation' from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

The facts in the present case are generally without dispute.  The Veteran and the appellant were married in January 1962, and they resided in his mother's home.  They had three children together; born respectively, in June 1962, September 1963, and October 1964.  In the fall of 1964, she moved out of her mother-in-law's home and into a rooming house.  In a November 1967 statement, she explained that she had moved out because he would not support her or the children and that he beat her.  She indicated, "I tried to put up with it for the children's sake, but the way he used to beat me I wouldn't have been able to take care of them, so I left."  She noted as well that he would come around to see her and the children and to talk about the past, but that they decided to stay separated until he grew up some more.  After he entered the Army, they wrote to each other, and he also sent money for their support.   

A September 2007 affidavit executed by the appellant's former sister-in-law attests to the Veteran's abusiveness toward the appellant, to include an incident when he burned her on the neck with wood stove poker, and another when he stabbed her in the back with a fork.  She also related that the Veteran gave all his money to his mother, with whom they lived, and did not provide his wife and daughters with necessary funds.

Although the Veteran's date of entrance into service is not reflected in the official documents contained in the file, the documentation surrounding his death reflects that he was killed by a gunshot received during hostile enemy action after having been on active service for less than two years.  The appellant's original claim for dependency and indemnity compensation reflects that he entered active service in September 1966.  An army document reflects that the Veteran designated both his wife, the appellant, and his mother as beneficiaries of his life insurance; and began paying the premiums in October 1966.

A March 1967 birth certificate is of record and shows that the appellant had a daughter.  Another man is identified as the father.  Generally-accepted medical principles dictate that the child was conceived during the summer of 1966, nearly two years after the appellant moved out of the home she had shared with the Veteran and his mother, and very shortly before the Veteran entered the Army.  

The appellant entered into a brief marriage in 1969, and was divorced very shortly after, on account of what the divorce order described as "various acts of physical cruelty such as would place a reasonable person in fear of great physical harm."  In September 1969, she then married the man who was identified on the birth certificate as the father of her fourth child, and remained married to him until 1981, when the marriage was terminated by divorce.  

First, the Board finds that although the appellant did cease cohabiting with the Veteran in 1964, the Board is bound to accept her account of the reason for that separation, namely, that the appellant was the victim of the Veteran's physical abuse, and she was compelled to seek shelter for herself and her children elsewhere.  There is no evidence to the contrary, and indeed her contemporaneous account is corroborated by the 2007 statement from her former sister-in-law.  As the record does not contain contrary evidence, VA is bound to accept her statements regarding the basis of her separation from the Veteran.  38 C.F.R. § 3.53(b).  In February 1968, the RO found the appellant to be partially at fault for the termination of marital cohabitation in 1964 because she had given birth to another man's child in 1967.  Nevertheless, the Board observes the significant gap in time between the appellant's separation from the Veteran in 1964 and the child's conception in 1966.   

The Court has defined a two-part test for evaluating the continuous cohabitation requirement in the context of a separation.  First, the spouse must be free of fault at the time of the separation; second, the separation must be due to the Veteran's misconduct or procured by the Veteran.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  The Court specifically rejected an interpretation of the 'free of fault" requirement as a continuing one, and found that a failure to reconcile, in and of itself, was not an indication of fault on the part of a spouse who ceased cohabitation.  Gregory, 112-113.  Thus, the Board finds the appellant was not at fault for bearing another man's child several years after her separation from the Veteran.  Given this absence of fault on the part of the appellant and indeed, the fault of the Veteran, himself, at the time she ceased cohabiting with the Veteran, the Board finds that the appellant may be recognized as the Veteran's surviving spouse at the time of his death.  The remainder of her appeal will be considered below.


ORDER

The appellant is recognized as the surviving spouse of the Veteran at the time of his death for purposes of entitlement to VA death benefits; to this extent the appeal is granted.




REMAND

The Board has found that at the time of the Veteran's death, the appellant was entitled to recognition as his surviving spouse.  Subsequent to the Veteran's death, however, the appellant has remarried several times.  Although it appears that she was unmarried in 2007 when she filed the claim to reopen her previously-denied claim for spousal dependency and indemnity compensation benefits, it is important to note that her current marital status is a significant element in her eligibility for VA death benefits of any kind.  See 38 C.F.R. § 3.50(b) (a surviving spouse means a person who 'has not remarried' following the death of the Veteran); but see 38 C.F.R. § 3.55 (providing for reinstatement of eligibility for certain VA benefits for surviving spouses who subsequently remarried).  In declining to reopen the appellant's previously-denied claim, the RO did not address her present eligibility for various VA benefits as the Veteran's surviving spouse at the time of his death.  

As the RO has not yet considered the validity of the appellant's subsequent remarriages and her current status as the Veteran's surviving spouse, the Board may not consider this issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the intertwined issue of the appellant's current eligibility for VA benefits as the Veteran's surviving spouse is remanded to the RO, the agency of original jurisdiction, for evidentiary development and initial consideration.  

We note as well, the appellant's request made in her substantive appeal, for an earlier effective date in the event that benefits are granted to her.  

Accordingly, the case is REMANDED for the following action:

After providing the appellant with complete notice of the requirements for a grant of VA death benefits and undertaking any additional evidentiary development, the RO should adjudicate the claim for entitlement to dependency and indemnity compensation benefits and other VA death benefits, in light of the Board's holding that the appellant was the Veteran's surviving spouse at the time of his death.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


